Title: To Thomas Jefferson from Lucy Ludwell Paradise, 29 May 1790
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



My Dear Sir
London No. 15 Margaret St. Cavendish SquareSaturday May the 29th. 1790

Mr. Paradise and Myself received your truly kind and comforting Letter from Monticello on April the 27th. 1790. I have only to say upon the occasion, that the Sense I have of this act of your’s is such, that, I fear Myself and family will never be able fully to repay it. I thank you My ever More then Father, for your goodness in thinking pf My unhappy Situation. It is indeed a painful one but time will, I hope, turn My Sorrows into joy, if joy there is this side the Grave left for Me. I have one favour to beg of you, which is to honour Me with your friendship and Protection. For a Protector such as you are is not to be found. I am Now agoing to ask a favour which is, as I have agreed to Pay the Debts of Mr. Paradise in case of his Death, I think he ought to Make Me for that Act, a very handsome Independent settlemen during his Life. But this I leave to you to determine for Me. I wish this, that in case after the Debts are all paid he should forget himself, I may have a handsome Subsistance and such as I ought to have secured to Me by My Country considering the Large Fortune I brought him. Mr. Paradise is perfectly sober and in perfect health. This will be brought to you by our truly accomplished fellow Citizen Mr. John Rutledge. My Prayer is, he may find your Excellency in Perfect health, and Prosperity. A very extraordinary event has just happened to Me. On my arrival in this Country last year I brought from Abbe Bucheti a Letter for Mr. Fredric North Third Son of Lord North. This Gentleman has since visited frequently Mr. Paradise. It was necessary to send Proofs Mr. P family to Venice, I was advised to speak to this Gentleman. I did so, and he was so good, as to Undertake the business, and have it finished. He went with Mr. P to Dr. Commons for a Certificate, and then to the Turkey Company: His Father is the Governor of the Company. Inclosed I send your Excellency a Copy of the Whole business. My daughters last Letter brought her Compliments for you. She has got a Son. She is perfectly well and happy. I beg you will take the trouble to present My most Respectful Compliments to Our President, his Lady and Family, also Mr. and Mrs. Adams and their Family, and to General Knox his Lady and Family, Sir John and Lady Temple, and Mr. Trumble &c &c &c. To your Dear and Amiable Daughters present My Sincere and Affectionate wishe for every Blessing that this Cruel World of Uncertainties can give  them. Dear Sir I have the Honour to be Your Excellencies Most Grateful and Obedient Humble Servant and Friend,

Lucy Paradise


If the English Newspapers would be agreeable to your Excellency I will take care to send them to you.

